{¶ 18} I respectfully dissent from the majority's decision to reverse the granting of the motion to suppress and remand for findings under Crim.R. 12(F).
 {¶ 19} I would affirm the trial court's decision based on the arguments raised by the State in its appeal. The State focuses solely on the encounter with Ogletree as an investigatory stop. No mention is made of a consensual encounter except to suggest that Ogletree voluntarily opened his mouth after the police directed him to do so. Even if the State had argued it was a consensual encounter, I would find that no reasonable person having been previously ordered by police to stay off that corner would feel free to just walk away when the police began questioning him. Unlike the majority, I am not aware of the police indicating to people whom they stop in "high crime" areas that they are free to walk away. No reasonable person in Ogletree's position would feel free to walk away or refuse to open his mouth when so directed.
 {¶ 20} Therefore, I would affirm the court's decision.